Citation Nr: 0208090	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-01 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-operative 
osteochondritis dissecans of the right knee, currently rated 
as 30 percent disabling, to include a separate rating for 
arthritis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In January 2000, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
2001).  

The case was previously before the Board in May 2000, when it 
was remanded for examination of the veteran and medical 
opinions.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected right knee disability is 
manifested by: instability, giving way, locking, swelling, 
joint effusion, the need to wear a knee brace, extension to 6 
degrees, flexion to 81 degrees, x-ray evidence of arthritis, 
and complaints of pain and discomfort.  





CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and not in excess 
thereof, for post-operative osteochondritis dissecans of the 
right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Code 5257 (2001).  

2.  The criteria for an additional 10 percent rating for 
arthritis of the right knee, and not in excess thereof, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 5003, 
5261 (2001); VAOPGCPREC 23-97 (July 1, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of VCAA, or filed before the date of enactment and 
which no final decision has been rendered by VA as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law also imposes a significant duty 
to assist the appellant with his claim and to provide him 
notice of evidence needed to support the claim.  More 
recently, new regulations were adopted to implement the VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required in the present case.  The appellant has been 
notified on numerous occasions as to the evidence needed to 
support his claim.  Also, the Board previously remanded the 
case to the RO for additional medical examination of the 
veteran's service-connected right knee disability.  

II.  Increased Ratings

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2001). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2001).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Right Knee Osteochondritis Dissecans

The veteran's right knee osteochondritis dissecans was 
aggravated during his period of active military service 
requiring surgical treatment in 1970.  More recently, the 
veteran has had increasing complaints of pain, swelling, and 
functional impairment related to his service-connected right 
knee disability.  

In September 1997 the veteran's service-connected right knee 
disability required surgical treatment with arthroscopy and 
chondroplasty, and synovial debridement.  

In February 1998, a VA examination of the veteran was 
conducted.  The veteran reported having pain, swelling, and 
limitation of movement of the right knee.  Physical 
examination revealed no effusion or tenderness of the right 
knee.  While the right knee joint appeared slightly enlarged, 
there was no joint laxity noted.  Range of motion revealed 
flexion to 130 degrees and extension to 0 degrees noted as 
being "full extension."  The examining physician's 
diagnosis was "mild limitation of flexion of the right knee, 
otherwise joint exam normal." 

In January 2000, the veteran presented sworn testimony at a 
hearing before the undersigned Member of the Board.  He 
testified that he required a right knee brace and the he 
suffered from pain, swelling, instability of the right knee.    

In June 2000, another VA examination of the veteran was 
conducted.  Physical examination revealed effusion of the 
right knee.  X-ray examination revealed degenerative joint 
disease, arthritis, of the right knee.  The examining 
physician also indicated that the veteran might need total 
knee replacement at some point in the future.  

In March 2001 the most recent VA examination of the veteran 
was conducted.  The examining physician noted the presence of 
instability, giving way, locking of the right knee.  The 
physician also noted the veteran used a knee brace on his 
right knee and that total right knee replacement surgery had 
been recommended.  Physical examination revealed right knee 
swelling and effusion.  Range of motion testing of the right 
knee revealed extension to 6 degrees and flexion to 81 
degrees.  X-ray examination revealed the presence of 
degenerative joint disease, arthritis, of the right knee.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2001).

The service connected post-operative osteochondritis 
dissecans of the right knee is currently rated as 30 percent 
disabling.  The Board notes that the veteran's right knee 
disability was previously rated by analogy under Diagnostic 
Code 5257.  That rating contemplates other impairment of the 
knee with recurrent subluxation or lateral instability.  The 
30 percent rating contemplates a severe disability, and is 
the highest disability rating assignable under this 
diagnostic code.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5257 (2001).  

In an October 2000 rating decision the RO granted an 
increased rating of 30 percent for the veteran's service-
connected right knee.  However, at this time the RO changed 
the diagnostic code from 5257 to Diagnostic Code 5261 which 
rates limitation of extension of the leg (knee).  A 
noncompensable (0%) disability rating contemplates limitation 
of extension of the knee to 5 degrees.  A 10 percent rating 
contemplate limitation of extension of the knee to 10 
degrees.  A 20 percent rating contemplates limitation of 
extension of the knee to 15 degrees while a 30 percent rating 
contemplates extension of the knee limited being limited to 
20 degrees.  The next higher rating of 40 percent 
contemplates extension of the knee being limited to 40 
degrees.  Finally, a 50 percent rating, the highest rating 
assignable under this diagnostic code, contemplates 
limitation of extension of the knee to 50 degrees.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5261 (2001).  The most 
recent medical evidence of record is the March 2001 VA 
examination report which shows that the veteran has 
limitation of extension of the right knee to 6 degrees.  
These findings do not support the assignment of a 30 percent 
disability rating under this diagnostic code.  Rather, a 
limitation of extension of the knee to 6 degrees only 
warrants the assignment of a noncompensable disability 
rating.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5261 
(2001).  

Limitation of motion of the knee can also be rated under 
Diagnostic Code 5260 for limitation of extension of the leg 
(knee).  However, a noncompensable (0%) disability rating 
contemplates limitation of flexion to 60 degrees.  The 2001 
VA examination reveals that the veteran has flexion to 81 
degrees which does not even meet the criteria to warrant a 
noncompensable rating.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5260 (2001).  

The evidence supports a 30 percent disability rating under 
Diagnostic Code 5257 for other impairments of the knee with 
recurrent subluxation or lateral instability.  The medical 
evidence of record reveals that the veteran's service-
connected right knee disability is manifested by instability, 
giving way, locking, swelling, joint effusion, and which is 
at a noncompensable level.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5257 (2001).  However, the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 30 percent for the veteran's right knee 
disability under any other diagnostic code.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5260, 5261, 
5262, 5263 (2001).  

B.  Separate Rating for Arthritis

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Recently, VA's Office of the General Counsel provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under Diagnostic Code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97 (July 1, 1997).

When a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 in order 
to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  Cf. Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of 
zero-percent ratings is consistent with requirement that 
service connection may be granted only in cases of currently 
existing disability).  Where additional disability is shown, 
however, a veteran rated under Diagnostic Code 5257 can also 
be compensated under Diagnostic Code 5003 and vice versa.

The medical evidence presented in the March 2001 VA 
examination report reveals x-ray evidence of arthritis of the 
right knee.  The Board cannot disassociate the veteran's right 
knee arthritis from his service-connected post-operative 
osteochondritis dissecans.  At this examination, the veteran 
was also noted to have limitation of extension of the right 
knee to 6 degrees.  Such a limitation of motion meets the 
criteria for a noncompensable disability rating.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5261 (2001).  As such, he 
meets the requirements for the assignment of a separate 
disability rating for arthritis of the right knee.  See 
VAOPGCPREC 23-97 (July 1, 1997).

Diagnostic Code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  As noted above, the 
veteran's limitation of motion, extension, of the right knee 
only meets the criteria for a noncompensable disability 
rating.   38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5261 
(2001).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2001).  

The evidence of record supports the assignment of a separate, 
10 percent disability rating for arthritis of the right knee.  
The preponderance of the evidence does not support a rating in 
excess of 10 percent because the limitation of motion shown is 
only to a noncompensable level, as contemplated by the 
diagnostic codes for rating limitation of motion of the knee.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2001); 
VAOPGCPREC 23-97 (July 1, 1997).

C.  DeLuca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2001) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2001), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2001).  

VA regulations § 4.40 describes functional loss and indicates 
that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2001).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2001).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2001).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2001).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent evaluation for his service-connected right 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2001).  This has 
been accomplished in the present case as the veteran is 
assigned a 30 percent disability rating for the instability 
of his right knee under Diagnostic Code 5257, and an 
additional 10 percent disability rating for arthritis of his 
right knee under Diagnostic Code 5003.  Moreover, although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
discussed the veteran's disability and stated that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account. 38 C.F.R. §§ 4.40, 
4.45."  The court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability. Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  


ORDER

Entitlement to a rating in excess of 30 percent for post-
operative osteochondritis dissecans of the right knee under 
Diagnostic Code 5257 is denied. 

A separate, 10 percent disability rating, for arthritis of 
the right knee granted, subject to the law and regulations 
governing the payment of monetary awards.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

